Citation Nr: 0028079	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  95-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a neurological 
disorder of the upper right extremity secondary to a shrapnel 
wound to the right shoulder.

3.  Entitlement to service connection for a neurological 
disorder of the lower right extremity secondary to shrapnel 
wounds to the right buttock and hip.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shrapnel wound to the right 
shoulder.

5.  Entitlement to a compensable disability rating for 
residuals of shrapnel wounds to the right buttock and hip.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  


FINDINGS OF FACT

1.  The veteran has not presented or identified competent 
medical evidence that relates a current right ankle disorder 
to active service or secondary to service-connected shrapnel 
wounds.  

2.  A neurological disorder of the upper right extremity is 
not shown during active service and the veteran has not 
presented or identified competent medical evidence that 
relates a neurological disorder of the upper right extremity 
to active service or secondary to service-connected shrapnel 
wounds.  

3.  A neurological disorder of the lower right extremity is 
not shown during active service and the veteran has not 
presented or identified competent medical evidence that 
relates a neurological disorder of the lower right extremity 
to active service or secondary to service-connected shrapnel 
wounds.

4.  All available, relevant evidence necessary for an 
equitable disposition of the appeal on the issues of a rating 
in excess of 10 percent for residuals of a shell fragment 
wound to the right shoulder and a compensable disability 
rating for residuals of shrapnel wounds to the right buttock 
and hip has been requested or obtained.  




5.  Residuals of a shrapnel wound to the right shoulder are 
manifested by full range of motion and the preponderance of 
the evidence does not show muscle damage, neurological 
deficit or significant functional loss due to pain or other 
pathology.  

6.  Residuals of shrapnel wounds to the right buttock and hip 
are manifested by full range of motion and the preponderance 
of the evidence does not show muscle damage, neurological 
deficit or significant functional loss due to pain or other 
pathology.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for a neurological 
disorder of the upper right extremity is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a neurological 
disorder of the lower right extremity is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The criteria for a rating in excess of 10 percent for 
residuals of a shrapnel wound to the right shoulder have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(1999).  

5.  The criteria for a compensable disability rating for 
residuals of shrapnel wounds to the right buttock and hip 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5251, 5252, 5253 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal that the veteran 
was injured on the right shoulder, right buttock, and right 
thigh by shell fragments on June 17, 1968.  He was admitted 
on that day for debridement of the wounds.  The diagnosis was 
multiple fragment wounds of the right shoulder, right hip and 
right thigh without artery or nerve involvement.  The veteran 
was transferred to the 3rd Field Hospital two days later.  
The admission diagnosis was multiple open wounds of the right 
shoulder, buttock and thigh.  The treating physician again 
noted that there was no artery or nerve involvement.  The 
wounds were sutured two days later.  The veteran was 
transferred to the 6th Convalescent Center on July 4, 1968.  
The diagnosis was multiple open wounds of the right shoulder, 
buttock and thigh, without artery or nerve involvement.  The 
veteran returned to duty on July 10, 1968.  

The October 1968 medical separation examination report shows 
that the upper and lower extremities and the feet were 
normal.  Neurologic examination was normal.  The service 
medical records do not indicate any injury to the veteran's 
right ankle or show a diagnosis of neurological impairment of 
the upper or lower extremities.  

The evidence shows the veteran was admitted to a private 
medical facility in November 1968 for complaints of fever, 
chills, headache, dizziness, imbalance, cough and 
nervousness.  On physical examination, the physician noted a 
scar over the right scapula with six suture wound areas from 
previous shrapnel.  There were sores on the left elbow, wrist 
and fingers, but the extremities were otherwise normal.  The 
veteran was readmitted in December 1968 with continued 
symptoms of aches, fever, chills and headache.  A malaria 
smear was positive.  Physical examination of the extremities 
was negative.  The diagnosis was acute malaria.  The treating 
physician submitted a statement in December 1968 noting 
treatment for malaria.  

The veteran underwent a VA examination in December 1968.  
Physical examination disclosed five well healed scars over 
the right hip and adjacent buttock, measuring one-to-four 
inches in length.  The VA physician stated there was no deep 
damage to muscle and all movements were normal.  There were 
two scars measuring one and one-half inches over the right 
shoulder, posteriorly.  They were well healed and none were 
penetrating into the chest cavity.  All movements of the 
shoulder were normal.  X-ray examination of the right 
shoulder showed a small metallic foreign body near the 
coracoid process of the scapula, but was otherwise normal.  
X-ray examination of the right hip and femur showed a few 
tiny metallic foreign bodies in the soft tissues of the hip 
region, but was otherwise negative.  The diagnosis 
was gunshot wound of the right buttock, hip and shoulder, 
posteriorly.  

In February 1969 the RO granted service connection for 
residual shrapnel wounds to the right shoulder, right buttock 
and right hip.  The RO assigned noncompensable ratings, 
effective October 7, 1968.  

The veteran underwent a VA neurological examination in 
February 1971.  The VA physician noted a history of the in-
service shrapnel wounds and the post-service    x-ray 
examination findings, which revealed tiny metallic foreign 
bodies in the right hip region and a small foreign body in 
the right shoulder area.  The veteran reported a persisting 
ache in the right shoulder since the time of his injury.  He 
also reported that during the previous year and a half he had 
been noticing intermittent numbness surrounding the entire 
right hand and forearm on occasions when he is driving.  The 
veteran had no difficulty with the lower right extremity 
other than mild aching and fatigue.  He also related minimal 
numbness over the right posterior shoulder in the vicinity of 
the shrapnel wounds.  Physical examination showed a normal 
gait and normal associated movements of the arms while 
walking.  Strength was intact throughout and there was no 
evidence of any muscle atrophy or fasciculations.  Multiple 
shrapnel scars were noted to be well healed over the right 
buttock and hip as well as the right posterior shoulder area.  
The deep tendon reflexes were quite brisk but equal in both 
upper and lower extremities.  Sensation was generally intact 
except for minimal hypesthesia over the right posterior 
shoulder area in the vicinity of the shrapnel scars.  
Coordination was excellent in the upper and lower 
extremities.  The remainder of the neurological examination 
was unremarkable.  The diagnoses were multiple scars of the 
right shoulder, right buttock, and hip, and minimal 
hypesthesia in the right posterior shoulder area secondary to 
the scars.  

In February 1971 the RO assigned a 10 percent rating for the 
shrapnel wound to the right shoulder, effective January 27, 
1970.  

A VA Medical Certificate, which is dated in March 1975, shows 
the veteran complained of increasing symptoms.  The veteran 
stated that his right shoulder and arm had become quite numb 
and weak and that his right buttock and upper thigh area were 
also becoming more painful.  The physician referred the 
veteran for x-ray examination and an orthopedic consultation.  
X-ray examination of the right ankle showed a small arthritic 
marginal spur anteriorly from the distal articulating aspect 
of the tibia.  X-ray examination of the right shoulder showed 
a metallic foreign body superimposed on the superior margin 
of the scapula in the region of the acromium process.  X-ray 
examination of the right hip showed multiple metallic foreign 
bodies projected in the soft tissues posterior to the right 
hip as well as within the soft tissues of the upper aspect of 
the right thigh.  

The veteran underwent a VA orthopedic consultation in April 
1975.  The veteran complained of some pain in the right hip, 
which was aggravated with sitting or driving a truck, and 
pain going down the leg.  He also complained of pain in the 
right shoulder and recurrent numbness in the arm and the 
hand.  This occurred when he read the paper, or lay or slept 
on the extremity.  Physical examination showed that the 
shoulder girdles were normal and there was no atrophy.  There 
was full range of motion of the shoulders, pulses were normal 
in all positions, muscle function was firm and there was no 
atrophy.  Sciatic stretch test was negative and strength was 
good.  There were scars over the scapular area.  The 
physician stated that the x-ray examination of the neck, 
shoulder and hip showed a few flecks of shrapnel in the right 
hip area and one little fleck in the right shoulder area, but 
there were no degenerative changes.  The physician concluded 
that there was no organic cause for the veteran's symptoms.  
The physician opined that this shrapnel did not have anything 
to do with the veteran's symptoms.  

Private medical records dated from 1985 to 1989 show 
examination and treatment for unrelated physical problems.  
In September 1986 the veteran was seen for complaints of low 
back pain and aching down the right leg, which the veteran 
related to a long road trip driving his truck.  In June 1989 
the veteran accidentally stabbed himself just above the right 
kneecap.  The assessment was puncture wound with injury to 
the vastus medialis muscle.  

VA outpatient records show the veteran was seen for 
complaints of numbness in the right arm and leg.  Physical 
examination showed full range of motion of the right arm with 
crepitations and strength of the upper extremities was equal.  
There was no pain elicited with range of motion of the right 
hip.  Tinel's and Phalen's tests were positive with radiation 
into the hand with distribution.  Tarsal tunnel was positive 
on the right and prolonged inversion reproduced the veteran's 
symptoms.  The diagnoses included carpal tunnel syndrome and 
tarsal tunnel syndrome.  The physician recommended nerve 
conduction velocity (NCV) studies to confirm the diagnoses.  

A report of NCV studies, dated in April 1990, confirmed the 
clinical diagnosis of the right carpal tunnel syndrome.  The 
physician stated that the NCV studies for the lower right 
extremity showed no specific evidence to suggest tarsal 
tunnel syndrome or other distal entrapment.  During follow-up 
examination in June 1990 the VA physician stated that right 
carpal tunnel syndrome was confirmed by the NCV studies but 
right tarsal tunnel syndrome was not confirmed by NCV 
studies.  In March 1991 the veteran complained of numbness in 
the right shoulder and hip and right shoulder pain when 
sleeping on his right side.  The assessments included 
supraspinatus/subacromial bursa inflammation, shrapnel wounds 
and carpal tunnel syndrome confirmed by NCV studies.  In 
December 1991, examination did not confirm carpal tunnel 
syndrome and the diagnosis was paresthesia of the right hand, 
arm and leg.  The physician referred the veteran for a 
neurological consultation because of chronic recurrent 
numbness in the right arm.  

The veteran underwent a VA neurological examination in March 
1992.  The veteran related a history of periodic stiffness, 
numbness and dysfunction in the right arm and leg since the 
time of his wounds.  The numb feeling in the arm was from the 
shoulder to the hand.  There was usually an aching discomfort 
in the shoulder and in the muscles of the arm.  The veteran 
stated that his right leg symptoms occurred primarily with 
prolonged driving.  Pain occurred in the hip primarily after 
driving.  Pain was primarily in the hip and posterior aspect 
of the thigh, but the numbness occasionally extended into the 
calf and foot.  The symptoms went away with rest or when 
lying down.  The physician performed a full physical 
examination, including musculoskeletal and neurological 
examination.  The physician summarized that the symptoms of 
the upper right extremity were most suggestive of thoracic 
outlet or carpal tunnel syndrome.  The physician stated that 
it was difficult to interpret them as a complication of the 
shrapnel injury to the soft tissue dorsal to the scapula.  
The physician stated that the veteran had some impingement 
sign in the shoulder but it was mild and not contributing to 
the veteran's overall problem.  The physician also stated 
that although the veteran may have had neurophysiological 
evidence for delay in conduction in the median nerve through 
the carpal tunnel, there was no clinical evidence for carpal 
tunnel syndrome at that time.  The physician stated that the 
symptoms of the lower right extremity were consistent with 
the syndrome of sciatica due either to nerve root irritation 
at the lower lumbar neuroforamina or along the course of the 
sciatic nerve itself.  The physician stated that the shrapnel 
injury to the gluteal area could plausibly have accounted for 
the veteran's persistent symptoms.  The physician also stated 
that the additional diagnostic possibility would include 
lumbar facet sclerosis or sacroiliac dysfunction with 
symptoms radiating into the right leg.  

VA outpatient records show the veteran was again seen for 
complaints of numbness in the right arm and leg beginning in 
September 1992.  The examiner referred the veteran for 
additional examination and testing to rule out cervical 
pathology, lumbar disc disease, or the possible relation to 
the veteran's war injury.  The veteran was seen for follow-up 
evaluations in October 1992 and November 1992.  A neurology 
consultation was recommended.  

The veteran underwent a VA neurology consultation in November 
1992.  The veteran reported a history of the in-service 
wounds and his post-service symptoms, which included numbness 
in the upper and lower right extremities.  The physician 
performed a neurological examination.  The diagnosis was 
right-sided shoulder and sciatic nerve dysthesias secondary 
to the previous shrapnel injuries.  The physician recommended 
electromyography (EMG) comparison testing.  

VA outpatient records show the veteran was seen on follow-up 
examination in February 1993.  The examiner noted than an EMG 
of the right leg was okay but the veteran got a sharp pain in 
the right leg when pushing over the area of the injury to the 
buttock.  The examiner recommended x-ray examination.  These 
were performed in March 1993.  X-ray examination of the right 
shoulder showed normal bones and a normal joint space.  There 
was a tiny metallic density overlying the coracoid process, 
probably representing shrapnel.  X-ray examination of the 
right hip showed normal bones and a normal joint space.  
There were several tiny pieces of shrapnel overlying the soft 
tissues of the hip.  X-ray examination of the right ankle 
showed normal bone density with no evidence of fracture, 
dislocations, or acute bony injury, and the ankle joint 
mortise was normal.  There were several tiny calcific 
densities below the tip of the medial malleolus, which were 
possibly related to prior trauma.  X-ray examination of the 
right foot showed normal bone density with no evidence of 
fracture or dislocation.  The joint space was normal and the 
soft tissues were unremarkable.  During a follow-up 
examination in June 1993, the diagnosis was war injury in 
Vietnam with neuropathy of the median nerve of the right arm 
and neuropathy of the right leg.  The examiner recommended 
repeat EMG studies.  

The veteran underwent VA EMG and NCV testing in March 1994.  
The neurologist also performed a physical examination.  The 
neurologist concluded that the only abnormality identified in 
the upper right extremity was a carpal tunnel syndrome.  The 
neurologist opined that there was no relationship between the 
shrapnel wounds and the carpal tunnel syndrome.  The 
neurologist stated there was no identifiable neuropathy 
secondary to the veteran's old shrapnel wounds in regard to 
the upper right extremity.  The neurologist also concluded 
that the electrodiagnostic studies in regard to the lower 
right extremity were normal and without evidence of any 
identifiable neuropathy secondary to old shrapnel wounds.  

The veteran underwent a VA orthopedic examination in March 
1994.  Physical examination disclosed no tissue loss or 
muscle penetration.  The physician noted the scars on the 
right posterior thorax and right buttock.  The physician also 
recorded complaints of numbness in the right shoulder and 
right hip with foot tingling and pain in the ankle.  There 
was no swelling and no deformity except for the back and 
buttock scars.  There was no reported diagnosis.  

In his Substantive Appeal the veteran argues that his right 
ankle disability is a direct result of the shrapnel wounds to 
his right hip.  He contends this resulted by overuse of his 
right ankle in order to compensate for the hip.  The veteran 
also argues that he has neurological damage of the upper 
right extremity that is a direct result of the shrapnel wound 
to his right shoulder.  He also argues that his service-
connected disabilities should be assigned increased ratings 
because of increased symptoms, which includes pain and 
numbness in the right hip area with radiating pain in the 
lower extremity.  

In December 1997 the Board remanded the case to the RO for 
further development.  

The veteran underwent a neurology examination in February 
1999.  The neurologist certified review of the prior medical 
records.  The neurologist noted the in-service injury and the 
veteran's post-service medical history.  The veteran stated 
that he had had upper and lower right extremity numbness 
since shortly after his injury.  The veteran stated that he 
remained employed full time as a self-employed truck driver 
hauling various products 80-to-90 thousand miles per year.  
The neurologist noted the examination findings, which 
included diagnoses of carpal tunnel syndrome, possible 
thoracic outlet syndrome, sciatica for the lower extremity 
symptoms, right median neuropathy, possible right ulnar 
neuropathy and right trochanteric bursitis.  The neurologist 
performed a physical examination, which included motor and 
sensory examination, cranial nerves examination, reflex 
testing and mechanical signs testing.  Physical examination 
showed that veteran's station and gait, including heel, toe, 
tandem walking, hopping on either foot and deep knee bending, 
were performed normally.  There was no pronator drift and no 
ataxia.  Strength, bulk and tone were normal.  Sensory 
testing was normal to vibration, pin, and temperature.  
Romberg testing was also negative.  Deep tendon reflexes were 
2+ in the upper extremities and 1+ in the lower extremities.  
The neck was supple with full range of motion.  Lhermitte's 
sign and Spurling's maneuver were negative.  There was no 
tenderness to palpation over the scalp or spine throughout 
its length.  Tinel's sign was positive at both wrists, but 
negative at the elbows.  Adson's testing showed attenuation 
of the pulse on both sides with no symptoms on the left and 
numbness produced on the right.  

The impression was normal neurologic examination other than 
subjectively positive Adson's sign on the right with no 
findings and only slight attenuation of the pulse at the 
wrist, which the neurologist commented was about the same 
that occurred on the left where the veteran had no symptoms.  
The neurologist concluded that there was no evidence of any 
neurologic disease, damage or injury having occurred.  The 
neurologist also stated that this has been stable, and, in 
fact, had lessened over the previous ten years probably 
because the veteran was less vigorous in using his arms.  The 
neurologist determined that no further tests or studies were 
indicated because of the stability of the veteran's symptoms 
with virtually no objective findings over the last years and 
with stable symptoms over the prior 31 years.  

The veteran also underwent an orthopedic examination in 
February 1999.  The orthopedist certified review of the 
veteran's prior medical records.  The orthopedist noted the 
veteran's in-service injury and the veteran's post-service 
medical history as contained in the records.  The veteran 
stated that he had been a truck driver for 30 years and that 
he has continued hunting and fishing.  The orthopedist 
specifically set out the prior medical findings and opinions 
dated since active service.  The veteran complained of some 
achy, poorly localized discomfort around the right shoulder, 
which was worse with more vigorous activities.  He also 
described some vague aching or dyesthesia down the arm into 
all the fingers.  He indicated that he could not lay on his 
shoulder at night because it makes the whole arm go numb and 
it is uncomfortable.  Physical examination showed the neck 
was grossly benign with good motion.  Bilateral shoulder 
examination revealed good, symmetrical muscle development and 
active motion, which was full, including full overhead 
elevation, thumbs to at least the lower thoracic in internal 
rotation, external rotation to at least 40 degrees and 
symmetrical in adduction.  There were small, palpable 
irregular scars in the posterior aspect of the right 
shoulder, which were well healed and there was no significant 
local tenderness.  Examination showed that shoulder laxity 
was symmetrical and unremarkable.  Gentle provocative tests 
were basically negative including apprehension, impingement 
arc and adduction across the chest.  Strength was nearly 5 
out of 5 and symmetrical in the upper extremities.  Deep 
tendon reflexes were 2+ and symmetrical and distal sensation 
was intact.  Distal pulses were fine, fingers were pink and 
warm, and skin was intact without any evidence of pathology.  
Regarding the right buttock and hip area, the orthopedist 
noted that the veteran did receive shrapnel there.  The 
orthopedist stated that although the veteran described some 
sciatica type dysesthesia down the lower right extremity that 
was worse with vigorous activities, the area of dysesthesia 
was poorly localized and difficult for the veteran to 
describe.  There were a few well healed small scars around 
the lower posterolateral right buttock area consistent with 
the injury; however, there was no muscle atrophy, deformity, 
or step off tenderness.  Muscle development in the lower 
extremities was symmetrical and full.  While sitting there 
was full active knee extension and good thigh contraction on 
both sides.  There was good resisted hip flexion, strength, 
and deep tendon reflexes that were symmetrical.  Distal 
sensation was grossly intact.  The veteran stated that he 
"badly twisted" his right ankle in Vietnam and he did not 
pay much attention to it at that point, but since that time 
he described having an aching discomfort which was worse with 
activities.  Examination showed no obvious deformity.  There 
was symmetrical, good motion of the ankles without swelling 
or significant tenderness.  

The orthopedist's impression was right posterior shoulder and 
buttock area shrapnel injury 30 years ago with some 
persistent complaints of discomfort and non-dermatomal 
dysesthesia, but with negative objective work up with 
multiple EMGs and NCVs.  The orthopedist stated that there 
was some objective evidence of a mild carpal tunnel syndrome 
on the right.  Phalen's and reverse Phalen's tests were 
negative as was the Tinel's test at the elbow and the wrist.  
The orthopedist noted that the veteran did not complain of 
numbness in the typical distribution for carpal tunnel 
syndrome and therefore his carpal tunnel syndrome must be 
mild.  The orthopedist concluded that there was no 
significant, measurable neurologic consequence in the upper 
right extremity with respect to the shrapnel injury 30 years 
earlier.  With respect to the persistent complaints of non-
dermatomal dysesthesia down the lower right extremity, the 
orthopedist stated that the veteran's subjective symptoms 
appeared stable over many years.  The orthopedist could not 
identify any significant functional deficit in the lower 
right extremity and there was no objective finding consistent 
with neurologic damage in the lower right extremity.  The 
orthopedist stated that although the scars in the skin and 
buttock appeared to be service-related, he recommend a 
continued zero percent impairment rating.  The orthopedist 
diagnosed an old right ankle sprain with some persistent 
subjective complaints of discomfort.  The orthopedist could 
not find any documentation of the injury in the veteran's 
medical files and concluded that it would be very difficult 
to prove that this common injury is directly related to an 
accident 30 years ago in Vietnam.  

Service Connection
Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has also held that although a claim need not be conclusive, 
the statute provides that it must be accompanied by evidence 
that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (1999).  When there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).  

The Court has held that that term "service-connection," as 
used in section 1154(b), refers to proof of incurrence or 
aggravation of a disease or injury in service, as opposed to 
the legal standard for establishing entitlement to payments 
for disability.  

Medical nexus evidence and evidence of a current disability 
are still required to be submitted.  Kessel v. West, 13 Vet. 
App. 9, 15-17 (1999); see Clyburn v. West, 12 Vet. App. 296, 
303 (1999).  

The Court held that section 1154(b) necessarily focuses upon 
past combat service and, for this reason, it does not 
constitute a substitute for evidence of current disability, 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  Kessel, at 17.  The Court has held 
that section 1154(b) provides a benefit for a combat veteran 
in that it relaxes the evidentiary requirement regarding the 
service incurrence or aggravation of a disease or injury in 
service.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  
For purposes of submitting a well-grounded claim, a combat 
veteran's statements, standing alone, will generally be 
sufficient to establish the service-incurrence element.  
Nolen v. West, 12 Vet. App. 347, 350 (1999).   

Where a veteran served for 90 days or more during a period of 
war or after December 31, 1946, and arthritis develops to a 
degree of 10 percent or more within one year from date of 
service separation, then such disease may be service 
connected even though there is no evidence of such disease in 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  

Analysis
Right Ankle Disorder

The veteran seeks service connection for a chronic right 
ankle disorder  In his June 1993 claim for service 
connection, the veteran contended that the shrapnel wound to 
his right hip caused severe neurological damage to his lower 
right extremity, which included involvement of the right 
ankle.  The veteran also contended that he has chronic 
residuals of an in-service right ankle sprain, which includes 
right ankle arthritis.  In his 1995 Substantive Appeal, the 
veteran argued that his right ankle disability is a direct 
result of the shrapnel wounds to his right hip.  He contended 
that this resulted by overuse of his right ankle in order to 
compensate for the hip.  During the February 1999 orthopedic 
examination, the veteran stated that he "badly twisted" his 
right ankle in Vietnam and he did not pay much attention to 
it at that point, but since that time he described having an 
aching discomfort which was worse with activities.

The threshold question is whether the veteran has submitted a 
well-grounded claim.  Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

The veteran's service medical records reveal that the veteran 
was injured on the right shoulder, right buttock, and right 
thigh by shell fragments on June 17, 1968.  However, they do 
not show treatment or diagnosis of a right ankle injury.  The 
veteran did not specifically indicate that he sustained the 
right ankle injury at the time he incurred the shrapnel 
wounds.  

The evidence establishes that the veteran engaged in combat 
with the enemy.  It remains unclear from the veteran's 
statements whether the claimed right ankle sprain occurred 
during the time he sustained the shrapnel wounds or during 
another combat-related event.  For the purposes of 
determining whether the claim is well grounded, the veteran's 
statements constitute satisfactory lay evidence that he 
sustained a right ankle injury during active service even 
though there is no official record of such incurrence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The private medical records dated in November and December 
1968 do not include complaints of right ankle symptoms or a 
medical diagnosis of a right ankle disorder.  The veteran did 
not complain of right ankle symptoms during the December 1968 
VA examination.  There was no medical diagnosis of a right 
ankle disorder.  In fact, the evidence does not include a 
diagnosis of right ankle arthritis during the initial post-
service year.  Therefore, a presumption in favor of service 
connection is not for application.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

During the February 1971 VA neurological examination, the 
veteran did not complain of right ankle problems.  He stated 
that he had no difficulty with the lower right extremity 
other than mild aching and fatigue.  There was no diagnosis 
of a right ankle disorder.  

The initial post-service medical evidence of a right ankle 
disorder consists of the March 1975 VA x-ray examination, 
which showed a small arthritic marginal spur anteriorly from 
the distal articulating aspect of the tibia.  This medical 
evidence comes many years after separation from active 
service and the physician who performed the April 1975 
follow-up VA orthopedic consultation did not relate the x-ray 
examination findings to any in-service ankle injury or 
secondary to the veteran's service-connected shrapnel wounds.  
In fact, that physician opined that there was no organic 
cause for the veteran's lower right extremity symptoms and 
that the shrapnel did not have anything to do with the 
veteran's symptoms.  

The medical evidence also shows that there was a question 
whether the veteran had tarsal tunnel syndrome involving the 
lower right extremity.  VA outpatient records show the 
veteran was seen for complaints of numbness in the right arm 
and leg.  Physical examination showed tarsal tunnel was 
positive on the right and prolonged inversion reproduced the 
veteran's symptoms.  The diagnoses included tarsal tunnel 
syndrome.  However, the April 1990 report of a NCV studies 
did not confirm the clinical diagnosis of the right tarsal 
tunnel syndrome.  The physician stated that the NCV studies 
for the lower right extremity showed no specific evidence to 
suggest tarsal tunnel syndrome or other distal entrapment.  
In June 1990 the VA physician again stated that right tarsal 
tunnel syndrome was not confirmed by NCV studies.  Regardless 
of whether or not a medical diagnosis of right tarsal tunnel 
syndrome was confirmed, these medical records do not relate 
this to an in-service ankle injury or as secondary to the 
veteran's service-connected shrapnel wounds.  

The determinative issue in this case is whether any post-
service right ankle disorder is related to an in-service 
ankle sprain or secondary to the veteran service-connected 
disabilities.  This issue is medical in nature and requires a 
competent medical opinion.  Although the VA examiner who 
performed the March 1993 x-ray of the right ankle stated that 
there were several tiny calcific densities below the tip of 
the medial malleolus, which were possibly related to prior 
trauma, the examiner did not relate this to in-service right 
ankle trauma.  In fact, the only medical examiner who 
specifically addressed the issue is the orthopedist who 
performed the February 1999 orthopedic examination.  The 
orthopedist certified review of the veteran's prior medical 
records.  The orthopedist specifically set out the prior 
medical findings and opinions dated since active service.  
Examination showed no obvious deformity and there was 
symmetrical, good motion of the ankles without swelling or 
significant tenderness.  The orthopedist stated that he could 
not find any documentation of the injury in the veteran's 
medical files and concluded that it would be very difficult 
to prove that this common injury is directly related to an 
accident 30 years ago in Vietnam.  

This medical evidence establishes that the veteran has a 
current right ankle disorder.  However, the diagnoses are 
first reflected many years after active service and they do 
not include medical opinions, which establish that any 
current right ankle disorder had its onset during service or 
is otherwise attributable to active service or to the 
service-connected shrapnel injuries.  

As the basic issue in this case is whether the veteran's 
post-service right ankle disorder is of service origin or 
attributable to an incident of service, it is medical in 
nature and pertains to the etiology of the post-service right 
ankle disorder.  Since the determinative issue involves a 
medical question, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Heuer 
v. Brown, 7 Vet. App. at 384; Grottveit v. Brown, 5 Vet. App. 
at 93.  

The medical evidence of record does not include an opinion 
that relates a current right ankle disorder to any incident 
or event of active service or secondary to the service-
connected shrapnel injuries.  The only evidence indicating 
such a medical causal relationship are statements of the 
veteran.  However, they do not well ground this claim because 
the veteran is not qualified to render a competent opinion on 
a medical question.  Grottveit, 5 Vet. App. at 93.  As a lay 
person the veteran is not qualified to provide a medical 
nexus opinion, which relates a post-service right ankle 
disorder to active service or to the service-connected 
shrapnel injuries.  Espiritu, 2 Vet. App. at 494-495.  
Lacking any competent evidence or opinion linking a post-
service right ankle disorder to active service or to the 
service-connected shrapnel injuries, the claim for service 
connection for a right ankle disorder is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a).  

The Board finds that the veteran has not presented or 
identified competent medical evidence that relates a current 
right ankle disorder to an in-service right ankle sprain or 
secondary to service-connected shrapnel wounds.  The Board 
concludes that the claim of entitlement to service connection 
for a right ankle disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (1991). 

Neurological Disorders of the Upper and Lower Right 
Extremities

The veteran seeks service connection for neurological 
disorders of the upper and lower right extremities.  In his 
June 1993 claim for service connection, the veteran contended 
that the shrapnel wounds to his right shoulder and hip caused 
severe neurological damage to his upper and lower right 
extremities.  

The Board notes that in February 1969 the RO granted service 
connection for residuals of the shrapnel wounds to the right 
shoulder, right buttock and right hip.  In this case, the 
Board is limiting its consideration to whether the veteran 
sustained separate neurological disorders directly from the 
shrapnel wounds or as secondary to his service-connected 
disabilities.  As will be discussed in the increased rating 
portion of this decision, any neurological symptoms that are 
attributed to the service-connected shrapnel wounds but not 
to a separate neurological disorder will be considered in 
rating the service-connected disabilities.  

The threshold question is whether the veteran has submitted a 
well-grounded claim.  Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

The service medical records clearly establish that the 
veteran was injured on the right shoulder, right buttock, and 
right thigh by shell fragments on June 17, 1968.  The 
diagnosis was multiple fragment wounds of the right shoulder, 
right hip and right thigh without artery or nerve 
involvement.  The veteran was transferred to the 3rd Field 
Hospital two days later.  The admission diagnosis was 
multiple open wounds of the right shoulder, buttock and 
thigh.  The treating physician again noted that there was no 
artery or nerve involvement.  The wounds were sutured two 
days later.  The veteran was transferred to the 6th 
Convalescent Center on July 4, 1968.  The diagnosis was 
multiple open wounds of the right shoulder, buttock and 
thigh, without artery or nerve involvement.  The veteran 
returned to duty on July 10, 1968.  Although these records 
show the veteran was injured they do not show a diagnosis of 
a neurological disorder of the upper or lower extremities.  
The October 1968 medical separation examination report shows 
that the upper and lower extremities were normal.  Neurologic 
examination was normal.  Although these service medical 
records clearly establish that the veteran was injured by 
shrapnel, they do not show a diagnosis of a separate 
neurological disorder of the upper or lower extremities.  

The private medical records dated in November and December 
1968 do not include a medical diagnosis of a neurological 
disorder.  There was no medical diagnosis of a neurological 
disorder rendered during the December 1968 VA examination.  
The evidence does not include a diagnosis of an organic 
disease of the nervous system during the initial post-service 
year.  Therefore, a presumption in favor of service 
connection is not for application.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

During the VA neurological examination in February 1971, the 
veteran reported a persisting ache in the right shoulder 
since the time of his injury.  He also reported that during 
the previous year and a half he had been noticing 
intermittent numbness surrounding the entire right hand and 
forearm on occasions when he is driving.  The veteran had no 
difficulty with the lower right extremity other than mild 
aching and fatigue.  He also related minimal numbness over 
the right posterior shoulder in the vicinity of the shrapnel 
wounds.  Although the VA physician's diagnosis included 
minimal hypesthesia in the right posterior shoulder area 
secondary to the shrapnel scars, the VA physician did not 
diagnose a separate neurological disorder of the upper 
extremity.  In fact, the RO assigned a 10 percent rating for 
the shrapnel wound to the right shoulder in February 1971 
based on the VA medical finding relating minimal hypesthesia 
in the right posterior shoulder area secondary to the 
shrapnel scars.  

The post-service VA Medical Certificate, which is dated in 
March 1975, shows the veteran complained that his right 
shoulder and arm had become quite numb and weak and that his 
right buttock and upper thigh area were also becoming more 
painful.  The physician referred the veteran for x-ray 
examination and an orthopedic consultation.  The veteran 
underwent the VA orthopedic consultation in April 1975.  The 
veteran complained of some pain in the right hip, which was 
aggravated with sitting or driving a truck, and pain going 
down the leg.  He also complained of pain in the right 
shoulder and recurrent numbness in the arm and the hand.  
Despite these complaints, physical examination showed that 
the shoulder girdles were normal and there was no atrophy.  
There was full range of motion of the shoulders, pulses were 
normal in all positions, muscle function was firm and there 
was no atrophy.  Sciatic stretch test was negative and 
strength was good.  There were scars over the scapular area.  
The physician stated that the x-ray examination of the neck, 
shoulder and hip showed a few flecks of shrapnel in the right 
hip area and one little fleck in the right shoulder area, but 
there were no degenerative changes.  The physician concluded 
that there was no organic cause for the veteran's symptoms.  
The physician opined that this shrapnel did not have anything 
to do with the veteran's symptoms.  

The initial post-service medical diagnosis of separate 
neurological disorders of the upper and lower right 
extremities are shown during VA outpatient treatment in 1990.  
The veteran complained of persistent numbness in the right 
arm and leg.  Tinel's and Phalen's tests were positive with 
radiation into the right hand with distribution.  Tarsal 
tunnel was positive on the right and prolonged inversion 
reproduced the veteran's symptoms.  Although the physician 
suspected carpal tunnel syndrome and tarsal tunnel syndrome, 
the physician recommended NCV studies to confirm the 
diagnoses.  A report of a NCV studies, dated in April 1990, 
confirmed the clinical diagnosis of the right carpal tunnel 
syndrome.  The physician stated that the NCV studies for the 
lower right extremity showed no specific evidence to suggest 
tarsal tunnel syndrome or other distal entrapment.  During 
follow-up examination in June 1990 the VA physician stated 
that right carpal tunnel syndrome was confirmed by the NCV 
studies but right tarsal tunnel syndrome was not confirmed by 
NCV studies.  While the physician confirmed the diagnosis of 
right carpal tunnel syndrome, the physician did not relate 
this to the in-service shrapnel injuries or as secondary to 
the service-connected residuals.  

In December 1991, examination did not confirm carpal tunnel 
syndrome and the physician referred the veteran for a 
neurological consultation because of chronic recurrent 
numbness in the right arm.  The veteran underwent a VA 
neurological examination in March 1992.  Despite the 
veteran's complaints, the physician summarized that the 
symptoms of the upper right extremity were most suggestive of 
thoracic outlet or carpal tunnel syndrome.  The physician did 
not relate either of these diagnoses to the in-service 
shrapnel injuries or as secondary to the service-connected 
residuals.  In fact, that physician stated that it was 
difficult to interpret them as a complication of the shrapnel 
injury to the soft tissue dorsal to the scapula.  The 
physician stated that although the veteran may have had 
neurophysiological evidence for delay in conduction in the 
median nerve through the carpal tunnel, there was no clinical 
evidence for carpal tunnel syndrome at that time.  This 
evidence shows that the veteran does not have a separate 
neurological disorder involving the upper right extremity, 
which is characterized as carpal tunnel syndrome.  It 
suggests that the symptoms complained of are not secondary to 
the  in-service shrapnel injury.  

With respect to the lower right extremity, that physician 
stated that the symptoms were consistent with the syndrome of 
sciatica due either to nerve root irritation at the lower 
lumbar neuroforamina or along the course of the sciatic 
nerve.  Although the physician stated that the shrapnel 
injury to the gluteal area could plausibly have accounted for 
the veteran's persistent symptoms, that physician also stated 
that the additional diagnostic possibility would include 
lumbar facet sclerosis or sacroiliac dysfunction with 
symptoms radiating into the right leg.  

This opinion does not well ground the claim insofar as the 
physician only raised the possibility of several different 
causes to account for the veteran's symptomatology.  The 
degree of medical certainty that is necessary for a medical 
opinion, sufficient to establish a plausible medical nexus, 
has been repeatedly discussed by the Court, with no clear 
picture resulting.  See Hicks v. West, 12 Vet. App. 86, 90-91 
(1998) (discussing previous court findings regarding syntax 
necessary to establish medical nexus).  The Court has 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  However, in Bloom the Court recognized that an 
opinion, with no clinical data or other rationale to support 
it or other evidence of record to give it substance, was 
"purely speculative" and, therefore, an insufficient basis 
upon which to well ground a claim.  Id.  The possible causes 
for the veteran's symptoms in the medical report sit alone, 
unsupported and unexplained; therefore, the Board considers 
the medical opinion to be purely speculative in nature, and 
not sufficient to satisfy the medical nexus requirement for a 
well-grounded claim.  Bloom, 12 Vet. App. at 187; see Dixon 
v. Derwinski, 3 Vet. App. 261 (1992); see also Tirpak v. 
Derwinski, 2 Vet. App. at 611.  

The November 1992 VA neurology consultation report and the 
1993 VA outpatient records also do not well ground the claim.  
The physician who performed the neurology examination 
diagnosed right-sided shoulder and sciatic nerve dysthesias 
secondary to the previous shrapnel injuries.  In June 1993, 
the examiner diagnosed war injury in Vietnam with neuropathy 
of the median nerve of the right arm and neuropathy of the 
right leg.  However, both diagnoses were rendered on a 
preliminary basis since both examiners recommended EMG 
comparison testing to confirm the diagnosis.  This is 
supported by the March 1994 VA EMG and NCV testing and the 
March 1994 VA neurology examination findings.  The 
neurologist concluded that the only abnormality identified in 
the upper right extremity was a carpal tunnel syndrome.  The 
neurologist opined that there was no relationship between the 
shrapnel wounds and the carpal tunnel syndrome.  The 
neurologist stated there was no identifiable neuropathy 
secondary to the veteran's old shrapnel wounds in regard to 
the upper right extremity.  The neurologist concluded that 
the electrodiagnostic studies in regard to the lower right 
extremity were normal and without evidence of any 
identifiable neuropathy secondary to old shrapnel wounds.  

Finally, the February 1999 neurology and orthopedic 
examination reports do not support the claim of a separate 
neurological disorder, which is due to the in-service 
shrapnel injuries or as secondary to the service-connected 
residuals.  Both of the physicians certified review of the 
veteran's prior medical records.  The neurologist noted the 
in-service injury and the veteran's post-service medical 
history.  The neurologist also noted the prior examination 
findings, which included possible diagnoses of carpal tunnel 
syndrome, thoracic outlet syndrome, sciatica for the lower 
extremity symptoms, right median neuropathy, right ulnar 
neuropathy and right trochanteric bursitis.  The neurologist 
concluded that there was no evidence of any neurologic 
disease, damage or injury having occurred.  The neurologist 
also commented that no further tests or studies were 
indicated because of the stability of the veteran's symptoms 
with virtually no objective findings over the last years and 
with stable symptoms over the prior 31 years.  The 
orthopedist noted the veteran's in-service injury and the 
veteran's post-service medical history as contained in the 
records.  The orthopedist specifically set out the prior 
medical findings and opinions dated since active service.  
Regarding the right buttock and hip area, the orthopedist 
noted that the veteran did receive shrapnel there.  The 
orthopedist concluded that the veteran had some persistent 
complaints of discomfort and non-dermatomal dysesthesia 
regarding the right posterior shoulder and buttock area 
shrapnel injury 30 years ago, but with negative objective 
work up with multiple EMGs and NCVs.  Although the 
orthopedist stated that there was some objective evidence of 
a mild carpal tunnel syndrome on the right, the orthopedist 
did not relate this to the in-service shrapnel injuries or as 
secondary to the service-connected residuals.  In fact, the 
orthopedist concluded that there was no significant, 
measurable neurologic consequence in the upper right 
extremity with respect to the shrapnel injury 30 years 
earlier.  With respect to the persistent complaints of non-
dermatomal dysesthesia down the lower right extremity, the 
orthopedist stated that the veteran's subjective symptoms 
appeared stable over many years.  The orthopedist could not 
identify any significant functional deficit in the lower 
right extremity and there was no objective finding consistent 
with neurologic damage in the lower right extremity.  

As previously stated, the veteran is already service-
connected for residuals of the shrapnel wounds to the right 
shoulder, right buttock and right hip.  This includes any 
neurologic symptoms that are residuals of the shrapnel 
wounds.  In this case, the issue is whether the veteran 
sustained separate neurological disorders directly from the 
shrapnel wounds or as secondary to his service-connected 
disabilities.  Since the determinative issue involves a 
medical question, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Heuer, 
at 384; Grottveit, at 93.  

The medical evidence of record does not include a probative 
medical opinion that relates a current separate neurological 
disorder involving the upper or lower right extremity to the 
in-service shrapnel wounds, to any other incident or event of 
active service or secondary to the service-connected shrapnel 
injuries.  The only evidence indicating such a medical causal 
relationship are statements of the veteran.  They do not well 
ground this claim because the veteran is not qualified to 
render a competent opinion on a medical question.  Grottveit, 
at 93.  As a lay person the veteran is not qualified to 
diagnose a current neurological disorder or provide a medical 
nexus opinion, which relates a current neurological disorder 
to the in-service shrapnel wounds, to any other incident or 
event of active service or secondary to the service-connected 
shrapnel injuries.  Espiritu, 2 Vet. App. at 494-495.  
Lacking competent evidence or an opinion linking a post-
service neurological disorder to active service or to the 
service-connected shrapnel injuries, the claim for service 
connection for a neurological disorder is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a).  

The Board finds that the veteran has not presented or 
identified competent medical evidence that relates a current 
neurological disorder to the shrapnel injuries or secondary 
to the service-connected residuals of the shrapnel wounds.  
The Board concludes that the claim of entitlement to service 
connection is not well grounded.  38 U.S.C.A. § 5107(a) 
(1991).  

Other Matters

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render a claim plausible, and therefore well 
grounded, VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  

In this case, the veteran has not identified existing medical 
evidence that would make his claim for service connection for 
a right ankle disorder or neurological disorders of the upper 
and lower right extremities well grounded.  Therefore, 
38 U.S.C.A. § 5103(a) is not applicable to the present case.  


Increased Ratings
Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
(Schedule) which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1995), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The Schedule provides a 20 percent disability rating for 
limitation of motion of the shoulder of the major or minor 
extremity when motion of the arm is limited at shoulder 
level.  The Schedule provides a 30 percent disability rating 
when the motion of the major arm is limited to midway between 
the side and shoulder level.  A 40 percent evaluation is 
warranted when motion of the major arm is limited to 
25 degrees or less from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Normal range of shoulder flexion and 
adduction is from 0 to 180 degrees.  38 C.F.R. § 4.71, Plate 
I.  

The Schedule provides a 10 percent rating when thigh 
extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251.  The Schedule provides a 10 percent 
rating when thigh flexion is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5252.  The Schedule provides 
a 10 percent rating for limitation of adduction with an 
inability to cross the legs or limitation of thigh rotation 
with an inability to toe-out more than 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  The Schedule provides a 20 
percent rating when thigh flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  The Schedule 
provides a 20 percent rating for limitation of abduction with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253.  Normal range of hip flexion is from 
0 to 125 degrees and normal range of hip abduction is from 0 
to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

In every instance where the Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The claims folder contains the available service medical 
records and VA and private treatment records.  The veteran 
underwent repeat diagnostic studies to determine the etiology 
of his complaints.  The veteran underwent VA compensation 
examinations in February 1999 and these reports are of 
record.  The veteran has not stated that there has been a 
material change in his service-connected disabilities since 
the VA examinations.  38 C.F.R. § 3.327 (1999).  The Board 
finds that the evidence of record adequately portrays the 
veteran's service-connected disabilities.  The veteran has 
not identified additional relevant evidence in support of his 
claim that has not been obtained.  The Board finds that all 
indicated development has been completed, and the VA has 
satisfied its duty to assist the veteran.  38 U.S.C.A. § 
5107(a).

Right Shoulder

The evidence shows that the upper right extremity is the 
veteran's major extremity for rating purposes and this is not 
disputed.  38 C.F.R. § 4.69 (1999).  

The veteran argues that an increased rating is warranted 
because he has neurological damage of the upper right 
extremity that is a direct result of the shrapnel wound to 
his right shoulder.  He argues that his service-connected 
symptoms include pain and numbness in the right upper 
extremity.  This issue is medical in nature and requires 
competent medical evidence.  

The service medical records do not show that the veteran 
sustained nerve damage involving the upper right extremity.  
The initial diagnosis was multiple fragment wounds of the 
right shoulder without nerve involvement.  The remaining 
service medical treatment records also specify that the 
veteran's injuries did not include nerve involvement.  

Although the veteran complained of pain in the right shoulder 
and recurrent numbness in the arm and the hand during the 
April 1975 VA orthopedic consultation, the physician 
concluded that there was no organic cause for the veteran's 
symptoms.  The physician opined that the shrapnel did not 
have anything to do with the veteran's symptoms.  Although 
the medical evidence also shows that the veteran had been 
diagnosed with carpal tunnel syndrome during examination and 
testing in 1990 and 1991, the examiners did not attribute 
this as a residual of the shrapnel injury.  In fact, in 
December 1991, examination did not confirm carpal tunnel 
syndrome.  The VA physician who performed the March 1992 
neurological examination noted the veteran's complaint of a 
history of periodic stiffness, numbness and dysfunction in 
the right arm since service.  Although that physician 
summarized that the symptoms of the upper right extremity 
were most suggestive of thoracic outlet or carpal tunnel 
syndrome, that physician stated that it was difficult to 
interpret them as a complication of the shrapnel injury to 
the soft tissue dorsal to the scapula.  The physician stated 
that the veteran had some impingement sign in the shoulder 
but it was mild and not contributing to the veteran's overall 
problem.  The physician also stated that although the veteran 
may have had neurophysiological evidence for delay in 
conduction in the median nerve through the carpal tunnel, 
there was no clinical evidence for carpal tunnel syndrome at 
that time.  

The evidence in favor of the veteran's claim that his 
service-connected disability includes nerve damage consists 
of the November 1992 VA neurology consultation.  The 
diagnosis was right-sided shoulder and sciatic nerve 
dysthesias secondary to the previous shrapnel injuries.  
During VA follow-up outpatient examination in June 1993, the 
diagnosis was war injury in Vietnam with neuropathy of the 
median nerve of the right arm and neuropathy of the right 
leg.  This evidence is not as probative as the remaining 
medical findings.  These diagnoses are based on history and 
physical examination and they do not rely on diagnostic 
studies.  In fact, both of these examiners recommended 
further testing in order to confirm the diagnoses.  Moreover, 
after the veteran underwent VA EMG and NCV testing in March 
1994, the neurologist concluded that the only abnormality 
identified in the upper right extremity was a carpal tunnel 
syndrome.  Furthermore, the neurologist opined that there was 
no relationship between the shrapnel wounds and the carpal 
tunnel syndrome.  The neurologist stated there was no 
identifiable neuropathy secondary to the veteran's old 
shrapnel wounds in regard to the upper right extremity.  This 
opinion is entitled to a greater degree of probative weight 
since it is based on the VA EMG and NCV testing as well as a 
history of symptoms and a physical examination.  The Board 
also notes that the physician who subsequently performed the 
March 1994 VA orthopedic examination listed the veteran's 
subjective complaints of numbness involving the right 
shoulder, but did not include this as part of the objective 
examination findings.  

The most probative evidence on the issue of whether there is 
neurological damage involving the upper right extremity and 
whether it is a residual of the shrapnel injury consists of 
the February 1999 VA neurology and orthopedic examinations.  
Both physicians are specialists and each physician certified 
review of the veteran's prior medical records.  Each 
physician reviewed more background history and prior medical 
findings than any other physician of record did.  These 
physicians also conducted separate physical examinations.  
These physicians are in a better position to render a fully 
informed opinion on the issue of neurological damage 
involving the upper right extremity than other physicians who 
have rendered opinions on this issue.  The neurologist 
concluded that there was no evidence of any neurologic 
disease, damage or injury having occurred.  The neurologist 
also stated that this has been stable, and, in fact, had 
lessened over the previous ten years probably because the 
veteran was less vigorous in using his arms.  The neurologist 
determined that no further tests or studies were indicated 
because of the stability of the veteran's symptoms with 
virtually no objective findings over the last years and with 
stable symptoms over the prior 31 years.  The orthopedist 
concluded that there was no significant, measurable 
neurologic consequence in the upper right extremity with 
respect to the shrapnel injury 30 years earlier.  The 
orthopedist noted the veteran's persistent complaints of 
discomfort and non-dermatomal dysesthesia, but with negative 
objective work up with multiple EMGs and NCVs.  The 
orthopedist stated that although there was some objective 
evidence of a mild carpal tunnel syndrome on the right, the 
veteran did not complain of numbness in the typical 
distribution for carpal tunnel syndrome and therefore his 
carpal tunnel syndrome must be mild.  The Board finds that a 
preponderance of the evidence demonstrates that the residuals 
of the shrapnel wound to the right shoulder area do not 
result in neurological deficit.  


The evidence also shows that the shrapnel injury did not 
cause muscle damage to the right shoulder area.  The service 
medical records do not show that the veteran sustained muscle 
damage involving the upper right extremity.  They show that 
the veteran was admitted for debridement of an open wound of 
the right shoulder, but they do indicate that there was 
injury to a muscle group.  

The post-service medical evidence dated since the time of 
active service does not show that the veteran sustained 
muscle damage to the right shoulder area.  During the 
December 1968 VA examination, the VA physician noted two 
scars measuring one and one-half inches over the right 
shoulder, but described them as well healed and also that 
none were penetrating into the chest cavity.  X-ray 
examination of the right shoulder showed a small metallic 
foreign body near the coracoid process of the scapula, but 
was otherwise normal.  During the February 1971 VA 
neurological examination x-ray examination revealed a small 
foreign body in the right shoulder area.  X-ray examination 
of the right shoulder in March 1975 showed a metallic foreign 
body superimposed on the superior margin of the scapula in 
the region of the acromium process.  The physician who 
performed the April 1975 orthopedic consultation described 
the x-rays as showing one little fleck in the right shoulder 
area.  Physical examination showed that shoulder muscle 
function was firm and there was no atrophy.   The physician 
who performed the March 1992 neurological examination 
described the wound as a shrapnel injury to the soft tissue 
dorsal to the scapula.  X-ray examination of the right 
shoulder in March 1993 showed a tiny metallic density 
overlying the coracoid process.  The neurologist who 
performed the March 1994 examination concluded that the only 
abnormality identified in the upper right extremity was a 
carpal tunnel syndrome.  The physician who performed the 
March 1994 VA orthopedic examination specifically reported 
that physical examination disclosed no tissue loss or muscle 
penetration.  Finally, during the February 1999 examination, 
bilateral shoulder examination revealed good, symmetrical 
muscle development.  The Board finds that a preponderance of 
the evidence demonstrates that the residuals of the shrapnel 
wound to the right shoulder area do not include muscle damage 
involving the right shoulder area.  



The veteran is currently rated 10 percent disabled for the 
residuals of his shrapnel injury.  The veteran argues that an 
increase is warranted because of limitation of motion of the 
right shoulder due to pain and numbness in the upper right 
extremity.  

The medical evidence does not show that an increased rating 
is warranted based on limitation of motion of the right 
shoulder.  The evidence consistently shows that the veteran 
has full range of motion of the right shoulder.  The evidence 
does not show that the veteran's right arm is limited to the 
shoulder level even when taking into account additional 
limitation caused by pain on use or other pathology.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

The post-service medical evidence shows that as early as the 
December 1968 VA examination all movements of the shoulder 
were normal.  Physical examination in February 1971 showed 
normal associated movements of the arms while walking.  
Strength was intact throughout and there was no evidence of 
any muscle atrophy or fasciculations.  Physical examination 
in April 1975 showed that the shoulder girdles were normal, 
there was full range of motion of the shoulders, muscle 
function was firm and there was no atrophy.  

The most probative evidence on this issue consists of the 
current medical findings.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Despite the veteran's complaints of numbness 
in the right arm, the VA outpatient records show full range 
of motion of the right arm and strength of the upper 
extremities was equal.  The physician who performed the March 
1992 VA neurological examination stated that it was difficult 
to interpret the veteran's complaints as a complication of 
the shrapnel injury to the soft tissue dorsal to the scapula.  
The physician stated that although the veteran had some 
impingement sign in the shoulder it was mild and not 
contributing to the overall problem.  The neurologist who 
performed the March 1994 examination stated there was no 
identifiable neuropathy secondary to the veteran's old 
shrapnel wounds in regard to the upper right extremity.  
During the February 1999 neurology examination, strength, 
bulk and tone were normal.  Sensory testing was normal to 
vibration, pin and temperature.  The neck was supple with 
full range of motion.  Lhermitte's sign was negative and deep 
tendon reflexes were 2+ in the upper extremities.  While 
Adson's testing showed attenuation of the pulse on both sides 
with no symptoms on the left and numbness produced on the 
right, the neurologist stated that this was purely a 
subjective finding.  In fact, the neurologist commented that 
the subjectively positive Adson's sign on the right was about 
the same that occurred on the left where the veteran had no 
symptoms.  The neurologist concluded that there was no 
evidence of any neurologic disease, damage or injury having 
occurred.  The neurologist also stated that this has been 
stable, and, in fact, had lessened over the previous ten 
years probably because the veteran was less vigorous in using 
his arms.  The neurologist determined that no further tests 
or studies were indicated because of the stability of the 
veteran's symptoms with virtually no objective findings over 
the last years and with stable symptoms over the prior 31 
years.  During the February 1999 orthopedic examination, the 
neck was grossly benign with good motion.  Bilateral shoulder 
examination revealed good, symmetrical muscle development and 
active motion, which was full, including full overhead 
elevation, thumbs to at least the lower thoracic in internal 
rotation, external rotation to at least 40 degrees and 
symmetrical in adduction.  Shoulder laxity was symmetrical 
and unremarkable.  Gentle provocative tests were basically 
negative including apprehension, impingement arc and 
adduction across the chest.  Strength was nearly 5 out of 5 
and symmetrical in the upper extremities.  Deep tendon 
reflexes were 2+ and symmetrical and distal sensation was 
intact.  Distal pulses were fine, fingers were pink and warm, 
and skin was intact without any evidence of pathology.  

The veteran complained of some achy, poorly localized 
discomfort around the right shoulder, which was worse with 
more vigorous activities.  While the orthopedist noted that 
there was some objective evidence of a mild carpal tunnel 
syndrome on the right, the orthopedist did not relate this as 
part of the veteran's residuals of the shrapnel wound.  
Rather, the orthopedist concluded that there was no 
significant, measurable neurologic consequence in the upper 
right extremity with respect to the shrapnel injury 30 years 
earlier.  The Board also notes that during both of these 
examinations the veteran did not contend that his symptoms 
prevent him from doing work-related and recreational 
activities.  In fact, the veteran stated that he remained 
employed full time as a truck driver hauling various products 
80-to-90 thousand miles per year for 30 years.  The veteran 
also stated that he has continued hunting and fishing.  For 
these reasons, the Board finds that the probative evidence 
does not show that the veteran's right arm is limited to the 
shoulder level even when taking into account additional 
limitation caused by pain on use or other pathology.  
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201.  

The medical evidence describes the residual scars as well 
healed and the veteran does not claim that he has residual 
pain due to the scars.  The negative medical findings with 
respect to the scars are contained in the majority of the 
post-service medical examination reports, including the 
February 1999 VA examination report.  The physician described 
residual scars in the posterior aspect of the right shoulder 
as well healed and without local tenderness.  Consequently, a 
rating for tender and painful scarring is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

The Schedule also provides compensable ratings for impairment 
of the humerus, clavicle, or scapula where there is nonunion, 
malunion, or recurrent dislocation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5202, 5203.  X-ray examination reports dated 
as early as December 1968 do not support an increased rating 
based on recurrent dislocation, malunion, or nonunion of the 
right shoulder.  The veteran does not contend that he 
experiences dislocation or instability involving the right 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203.  

For these reasons, the Board finds that the residuals of the 
shell fragment wound to the right shoulder are manifested by 
full range of motion and the preponderance of the evidence 
does not show muscle damage, neurological deficit or 
significant functional loss due to pain or other pathology.  
The Board concludes that the evidence is not evenly balanced 
and the criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right shoulder 
have not been met.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5201.  




Right Buttock and Hip

The veteran argues that an increased rating is warranted 
because he has neurological damage of the lower right 
extremity that is a direct result of the shrapnel wounds to 
his right buttock and hip.  He argues that his service-
connected symptoms include pain and numbness in the lower 
right extremity.  This issue is medical in nature and 
requires competent medical evidence.  

The service medical records do not show that the veteran 
sustained nerve damage involving the lower right extremity.  
The initial diagnosis was multiple fragment wounds of the 
right hip and thigh without nerve involvement.  The remaining 
service medical treatment records also specify that the 
veteran's injuries did not include nerve involvement.  

Although the veteran complained of some pain in the right 
hip, which radiated down the right leg during the April 1975 
VA orthopedic consultation, the physician reported that a 
sciatic stretch test was negative.  The physician concluded 
that there was no organic cause for the veteran's symptoms.  
The physician opined that this shrapnel did not have anything 
to do with the veteran's symptoms.  

The recent evidence shows that veteran continued to complain 
of lower right leg pain and numbness.  The VA outpatient 
records indicated that tarsal tunnel was positive on the 
right and prolonged inversion reproduced the veteran's 
symptoms.  However, NCV studies that were performed to 
confirm the diagnosis showed no specific evidence to suggest 
tarsal tunnel syndrome or any distal nerve entrapment.  In 
fact, during follow-up examination in June 1990 the VA 
physician stated that right tarsal tunnel syndrome was not 
confirmed by NCV studies.  

The evidence in favor of the veteran's claim that his 
service-connected disability includes nerve damage consists 
of the VA neurological examination in March 1992 and the 
November 1992 VA neurology consultation.  In March 1992, the 
physician stated that the symptoms of the lower right 
extremity were consistent with the syndrome of sciatica due 
either to nerve root irritation at the lower lumbar 
neuroforamina or along the course of the sciatic nerve 
itself.  The physician stated that the shrapnel injury to the 
gluteal area could plausibly have accounted for the veteran's 
persistent symptoms.  However, that physician stated that the 
additional diagnostic possibility would include lumbar facet 
sclerosis or sacroiliac dysfunction with symptoms radiating 
into the right leg.  In November 1992, the diagnosis was 
right-sided sciatic nerve dysthesias secondary to the 
previous shrapnel injuries.  During VA follow-up outpatient 
examination in June 1993, the diagnosis was war injury in 
Vietnam with neuropathy of the right leg.  

These medical findings are not as probative as the remaining 
medical findings.  These diagnoses are based on history and 
physical examination and they do not rely on diagnostic 
studies.  In fact, these examiners recommended further 
testing in order to confirm the diagnoses.  Moreover, after 
the veteran underwent VA EMG and NCV testing in March 1994, 
the neurologist concluded that the studies in regard to the 
lower right extremity were normal and without evidence of any 
identifiable neuropathy secondary to old shrapnel wounds.  
This opinion is entitled to a greater degree of probative 
weight since it is based on the VA EMG and NCV testing as 
well as a history of symptoms and a physical examination.  

The most probative evidence on the issue of whether there is 
neurological damage involving the lower right extremity and 
whether it is a residual of the shrapnel injuries consists of 
the February 1999 VA neurology and orthopedic examinations.  
Both physicians are specialists and each physician certified 
review of the veteran's prior medical records.  Each 
physician reviewed more background history and prior medical 
findings than any other physician did.  These physicians also 
conducted separate physical examinations.  These physicians 
are in a better position to render a fully informed opinion 
on the issue of neurological damage involving the lower right 
extremity than other physicians who have rendered opinions on 
this issue are.  The neurologist noted the examination 
findings, which included the diagnosis of sciatica for the 
lower extremity, but concluded that there was no evidence of 
any neurologic disease, damage or injury having occurred.  
The neurologist determined that no further tests or studies 
were indicated because of the stability of the veteran's 
symptoms with virtually no objective findings over the last 
years and with stable symptoms over the prior 31 years.  The 
orthopedist noted the veteran's persistent complaints of 
discomfort and non-dermatomal dysesthesia, but also noted the 
fact that multiple EMGs and NCVs were negative and that the 
veteran's subjective symptoms appeared stable over many 
years.  The orthopedist could not identify any significant 
functional deficit in the lower right extremity and there was 
no objective finding consistent with neurologic damage in the 
lower right extremity.  The Board finds that a preponderance 
of the evidence shows that the residuals of the shrapnel 
wound to the right hip and buttock area do not include 
neurological deficit.  

The evidence also shows that the shrapnel injury did not 
cause muscle damage to the right hip or buttock area.  The 
service medical records do not show that the veteran 
sustained muscle damage involving the lower right extremity.  
They show that the veteran was admitted for debridement of 
open wounds of the right hip and buttock area, but they do 
not indicate that there was injury to a muscle group.  

The post-service medical evidence dated since the time of 
active service does not show that the veteran sustained 
muscle damage to the right hip or buttock area.  During the 
December 1968 VA examination, the VA physician noted five 
scars over the right hip and adjacent buttock, measuring one-
to-four inches in length, but described them as well healed 
and also that there was no deep damage to muscle.  X-ray 
examination of the right hip and femur showed a few tiny 
metallic foreign bodies in the soft tissues of the hip 
region, but was otherwise negative.  X-ray examination of the 
right hip in March 1975 also showed multiple metallic foreign 
bodies projected in the soft tissues posterior to the right 
hip as well as within the soft tissues of the upper aspect of 
the right thigh.  The physician who performed the April 1975 
orthopedic consultation described the x-rays as showing a few 
flecks of shrapnel in the right hip area.  The physician 
concluded that there was no organic cause for the veteran's 
symptoms.  The physician opined that this shrapnel did not 
have anything to do with the veteran's symptoms.  X-ray 
examination of the right hip in March 1993 showed normal 
bones and a normal joint space.  There were several tiny 
pieces of shrapnel overlying the soft tissues of the hip.  
The physician who performed the March 1994 VA orthopedic 
examination specifically reported that physical examination 
disclosed no tissue loss or muscle penetration.  Finally, 
during the February 1999 examination, the physician noted the 
scar areas but stated that there was no muscle atrophy or 
deformity.  Muscle development in the lower extremities was 
described as symmetrical and full.  These medical findings 
show that the shrapnel injuries did not include muscle damage 
to the right hip or buttock area, or to the lower right 
extremity.  In fact, the evidence shows the that veteran 
sustained muscle damage to the lower right extremity in June 
1989 when he accidentally stabbed himself just above the 
right knee cap.  The injury to the vastus medialis muscle is 
not related to the in-service shrapnel wounds.  The Board 
finds that a preponderance of the evidence demonstrates that 
the residuals of the shrapnel injuries do not include muscle 
damage involving the right hip or buttock area.  

The veteran is currently rated zero percent disabled for the 
residuals of his shrapnel injuries.  The veteran argues that 
an increase is warranted because of limitation of motion of 
the right hip and lower extremity due to pain and numbness.  

The medical evidence does not show that an increased rating 
is warranted based on limitation of motion of the right hip 
or lower extremity.  The evidence consistently shows that the 
veteran has full range of motion of the right hip and lower 
extremity.  The evidence does not show that the veteran has 
limitation of motion that would warrant a compensable rating 
even when taking into account additional limitation caused by 
pain on use or other pathology.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253.  

The post-service medical evidence shows that as early as the 
December 1968 VA examination all movements of the hip were 
normal.  Physical examination in February 1971 showed a 
normal gait and normal associated movements.  Strength was 
intact throughout and there was no evidence of any muscle 
atrophy or fasciculations.  Although the veteran complained 
of pain in the right hip, which was aggravated with sitting 
or driving a truck, and pain radiating down the leg, the 
physician concluded that there was no organic cause for the 
veteran's symptoms. 

The most probative evidence on this issue consists of the 
current medical findings.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Despite the veteran's complaints of pain and 
numbness in the right hip and lower extremity, the VA 
outpatient records show full range of motion and the examiner 
specifically noted that there was no pain elicited with range 
of motion of the right hip.  The neurologist who performed 
the March 1994 examination also ruled out functional loss due 
to neurological impairment.  The neurologist concluded that 
the electrodiagnostic studies in regard to the lower right 
extremity were normal and without evidence of any 
identifiable neuropathy secondary to old shrapnel wounds.  
During the neurology examination in February 1999,  physical 
examination showed that veteran's station and gait, including 
heel, toe, tandem walking, hopping on either foot and deep 
knee bending, were performed normally.  There was no pronator 
drift and no ataxia.  Strength, bulk and tone were normal.  
Sensory testing was normal to vibration, pin, and 
temperature.  Romberg testing was also negative.  Deep tendon 
reflexes were 1+ in the lower extremities.  There was no 
tenderness to palpation over the spine throughout its length.  
The neurologist concluded that there was no evidence of any 
neurologic disease, damage or injury having occurred.  The 
neurologist determined that no further tests or studies were 
indicated because of the stability of the veteran's symptoms 
with virtually no objective findings over the last years and 
with stable symptoms over the prior 31 years.  During the 
February 1999 orthopedic examination, there was no muscle 
atrophy, deformity, or step off tenderness.  Muscle 
development in the lower extremities was symmetrical and 
full.  While sitting there was full active knee extension and 
good thigh contraction on both sides.  There was good 
resisted hip flexion, strength, and deep tendon reflexes that 
were symmetrical.  Based on the review of the evidence of 
record and the physical examination, the orthopedist 
concluded that he could not identify any significant 
functional deficit in the lower right extremity and there was 
no objective finding consistent with neurologic damage in the 
lower right extremity.  The Board also notes that during both 
of these examinations the veteran did not contend that his 
symptoms prevent him from doing work-related and recreational 
activities.  In fact, the veteran stated that he remained 
employed full time as a truck driver hauling various products 
80-to-90 thousand miles per year for 30 years.  The veteran 
also stated that he has continued hunting and fishing.  

For these reasons, the Board finds that the probative 
evidence does not show that the veteran has limitation of 
motion that would warrant a compensable rating even when 
taking into account additional limitation caused by pain on 
use or other pathology.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5251, 5252, 5253.  

The medical evidence describes the residual scars as well 
healed and the veteran does not claim that he has residual 
pain due to the scars.  The negative medical findings with 
respect to the scars are contained in the majority of the 
post-service medical examination reports, including the 
February 1999 VA examination report.  The physician described 
residual scars around the lower posterolateral right buttock 
area as well healed.  Consequently, a rating for tender and 
painful scarring is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

The Schedule also provides compensable ratings for impairment 
of the hip, femur, tibia, or fibula where there is nonunion 
or malunion.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 
5255, 5262.  The evidence includes multiple x-ray examination 
reports dated as early as December 1968.  These reports and 
the opinions of the many medical examiners do not support a 
compensable rating based on impairment of the hip, femur, 
tibia, or fibula because the evidence does not show nonunion 
or malunion.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 
5255, 5262.  

For these reasons, the Board finds that the residuals of the 
shell fragment wounds to the right buttock and hip are 
manifested by full range of motion and the preponderance of 
the evidence does not show muscle damage, neurological 
deficit or significant functional loss due to pain or other 
pathology.  

The Board concludes that the evidence is not evenly balanced 
and the criteria for a compensable disability rating for 
residuals of shrapnel wounds to the right buttock and hip 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5251, 5252, 5253 (1999).  





ORDER

Service connection for a right ankle disorder is denied.

Service connection for a neurological disorder of the upper 
right extremity is denied.  

Service connection for a neurological disorder of the lower 
right extremity is denied. 

A disability rating in excess of 10 percent for residuals of 
a shrapnel wound to the right shoulder is denied.

A compensable disability rating for residuals of shrapnel 
wounds to the right buttock and hip is denied. 



		
	RICHARD E. COPPOLA
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

